Exhibit 10.10.1

SEVENTH

AMENDMENT AGREEMENT

This Seventh Amendment (“Amendment”) is effective as of May 14, 2004 and relates
to the Note Agreement dated as of May 12, 2003, as amended (the “Note
Agreement”) among NewWest Mezzanine Fund, LP (“NewWest”), KCEP Ventures II, L.P.
(“KCEP”), Convergent Capital Partners I, L.P. (“Convergent”), James F. Seifert
Management Trust dated October 8, 1992 (the “Trust”), ACT Teleconferencing, Inc.
(“Holdings”), ACT Teleconferencing Services, Inc. (the “Services”) and certain
Co-Borrowers listed on the signature page of this Amendment (the “Co-Borrowers).
Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed to them in the Note Agreement.

Recitals

Holdings and Services have requested that the Purchaser make certain amendments
in the covenants contained in the Note Agreement and, subject to the terms and
conditions set forth in this Amendment, the Purchaser has agreed to such
amendments under the Note Agreement, on the terms and conditions set forth
herein.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants hereinafter stated, the parties hereby agree as follows:

1. Amendments. Item 2 of the Financial Covenants Schedule (Debt Service Coverage
Ratio) is amended to add the following sentence:

“Notwithstanding the foregoing, for the calendar quarter ending June 30, 2004,
Holdings shall not permit its Debt Service Coverage Ratio, as determined on a
rolling four (4) calendar quarter basis, to be less than 0.48:1, and for the
calendar quarter ending September 30, 2004, Holdings shall not permit its Debt
Service Coverage Ratio, as determined on a rolling four (4) calendar quarter
basis, to be less than 1.34:1.”

2. Conditions to Effectiveness. The effectiveness of this Amendment is expressly
conditioned upon Holdings and Borrower delivering to the Purchaser all of the
following, all in form and substance acceptable to the Purchaser: (a) this
Amendment duly executed by Holdings, Services, the Co-Borrowers and the
Principals; and (b) evidence satisfactory to the Purchaser that all events of
default under any other promissory notes or loan agreements have been waived and
such waivers are in full force and effect.

3. Reaffirmation of Financing Documents. All terms, conditions and provisions of
the Note Agreement and the other Financing Documents are hereby reaffirmed and
continued in full force and effect and shall remain unaffected and unchanged,
except as specifically amended by this Amendment. All covenants, representations
and warranties of Holdings and Borrower in this Amendment shall survive the
closing and delivery of this Amendment. The Events of Default specified in the
Note Agreement shall continue to be the events of default under the Note. The
Purchaser’s remedies with respect to the



--------------------------------------------------------------------------------

occurrence of an Event of Default shall continue to be as set forth in the Note
Agreement and in the Financing Documents.

4. Representations and Warranties. Holdings and Borrower represent and warrant
to the Purchaser that (i) they have full power and authority to consummate this
Amendment and the execution and delivery by Holdings and Borrower of this
Amendment have been duly and properly made and authorized, (ii) this Amendment
and the Financing Documents to which Holdings and Borrower are a party each
constitutes a valid and binding obligation of Holdings and Borrower, enforceable
against Holdings and Borrower in accordance with its respective terms, (iii) the
execution and delivery of this Amendment will not violate any provisions of any
law or any order of any court or governmental authority or agency and will not
conflict with or result in any breach of any of the terms, conditions or
provisions of, or constitute a default under Holdings’ and Borrower’s articles
of incorporation or bylaws or any indenture or other agreement or instrument to
which Holdings or Borrower is a party or by which they may be bound or result in
the imposition of any Liens or encumbrances on any of its property (other than
as contemplated in the other Financing Documents and as contemplated hereby),
(iv) no approval, consent or withholding of objection on the part of any
regulatory body, federal, state or local, is necessary in connection with the
execution and delivery by Holdings and Borrower of this Amendment, (v) Holdings
and Borrower have no defense, offset or counterclaim with respect to the payment
of any sum owed to the Purchaser, or with respect to the performance or
observance of any warranty or covenant contained in the Financing Documents, and
the Purchaser has performed all obligations and duties owed to Holdings and
Borrower through the date of this Amendment, and (vi) giving effect to this
Amendment, there is no Default or Event of Default.

5. General Release. In consideration of, among other things, the Amendment
provided for herein, each of Holdings, Borrower and the Principals, on behalf of
itself and its stockholders and other Affiliates and their successors and
assigns (collectively, the “Releasors”), hereby forever waives, releases and
discharges to the fullest extent permitted by law any and all claims (including,
without limitation, cross claims, counterclaims, rights of set-off and
recoupment), causes of action, demands, suits, costs, expenses and damages
(collectively, the “Claims”), that any Releasor now has or hereafter may have,
of whatsoever nature and kind, whether known or unknown, whether now existing or
hereafter arising, whether arising at law or in equity, against the Purchaser
and any of their affiliates, partners, shareholders and “controlling persons”
(within the meaning of the federal securities laws), and their respective
successors and assigns and each and all of the officers, directors, employees,
agents, attorneys and other representatives of each of the foregoing
(collectively, the “Releasees”), based in whole or in part on facts, whether or
not now known, existing on or before the execution of this Amendment. In
entering into this Amendment, Holdings, Borrower and the Principals have
consulted with and been represented by counsel and expressly disclaim any
reliance on any representations, acts or omissions by any of the Releasees and
hereby agree and acknowledge that the validity and effectiveness of the release
set forth above does not depend in any way on any such representations, acts
and/or omissions or the accuracy, completeness or validity thereof. The
provisions of this Section shall survive the termination of the Note Agreement
and the other Financing Documents and payment in full of the Obligations.

6. Governing Law. This Amendment and all matters concerning this Amendment shall
be governed by the laws of the State of Colorado for contracts entered into and
to be performed in such state without regard to principles of conflicts of laws.

7. Entire Agreement. Except as modified by this Amendment, the Note Agreement
remains in full force and effect. The Note Agreement, as modified by this
Amendment, and together with the other

 

- 2 -



--------------------------------------------------------------------------------

Financing Documents, embody the entire agreement and understanding among the
parties to this Amendment, and supersedes all prior agreements and
understandings among the parties relating to the subject matter of the Note
Agreement as modified by this Amendment.

8. Counterparts; Telecopy Execution. This Amendment may be executed in any
number of separate counterparts, each of which, when taken together, shall
constitute one and the same instrument, admissible into evidence,
notwithstanding the fact that all parties have not signed the same counterpart.
Delivery of an executed counterpart of this Amendment by facsimile shall be
equally as effective as delivery of a manually executed counterpart of this
Amendment. Any party delivering an executed counterpart of this Amendment by
facsimile shall also deliver a manually executed counterpart of this Amendment,
but the failure to deliver a manually executed counterpart shall not affect the
validity, enforceability, and binding effect of this Amendment.

[Signature page follows]

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment effective as
of the day, month and year first above written.

 

HOLDINGS: ACT Teleconferencing, Inc. By   LOGO [g46462img_003.jpg] Its   CEO
SERVICES: ACT Teleconferencing Services, Inc. By   LOGO [g46462img_003.jpg] Its
  CEO CO-BORROWER: ACT VideoConferencing, Inc. By   LOGO [g46462img_003.jpg] Its
  CEO CO-BORROWER: ACT Proximity, Inc. By   LOGO [g46462img_003.jpg] Its   CEO
CO-BORROWER: ACT Research, Inc. By   LOGO [g46462img_003.jpg] Its   CEO

 

PRINCIPALS: LOGO [g46462img_003.jpg] Gene Warren LOGO [g46462img_004.jpg] Gerald
D. Van Eeckhout

[Signature Page to Seventh Amendment]



--------------------------------------------------------------------------------

INVESTORS:

NEWWEST MEZZANINE FUND LP

By Touchstone Capital Group LLLP, General Partner

LOGO [g46462img_005.jpg] David L. Henry, Managing General Partner

KCEP VENTURES II, L.P.

By KCEP II, LC, General Partner

LOGO [g46462img_006.jpg] Terry Matlack, Managing Director

CONVERGENT CAPITAL PARTNERS I, L.P.

By Convergent Capital, LLC, General Partner

LOGO [g46462img_007.jpg] Keith S. Bares, Executive Vice President

JAMES F. SEIFERT MANAGEMENT TRUST DATED OCTOBER 8, 1992

By James F, Seifert and Nancy L. Seifert, as Trustees and not individually

LOGO [g46462img_008.jpg] James F. Seifert, Trustee LOGO [g46462img_009.jpg]
Nancy L. Seifert, Trustee

[Signature Page to Seventh Amendment]